Citation Nr: 1721529	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-28 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for a service-connected low back disability, evaluated as 0 percent disabling prior to September 3, 2009; as 10 percent disabling from September 3, 2009, through September 1, 2010; as 20 percent disabling from September 2, 2010, through March 31, 2015; and as 10 percent on and after April 1, 2015.

2.  Entitlement to a higher initial evaluation for asthma, rated as 0 percent disabling prior to July 30, 2010; as 30 percent disabling from July 30, 2010, through April 28, 2011; and as 10 percent disabling on and after April 29, 2011.  

3.  Entitlement to an initial compensable evaluation for service-connected allergic rhinitis.

4.  Entitlement to an initial compensable evaluation for service-connected hallux valgus of the right foot.

5.  Entitlement to a higher initial evaluation for service-connected hallux valgus of the left foot, rated as 0 percent disabling prior to February 16, 2016, and as 10 percent disabling on and after July 1, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The January 2008 rating decision granted service connection for all five issues listed above and assigned noncompensable (0 percent) ratings for each of them, effective August 13, 2006.

A notice of disagreement with the disability ratings was received in January 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.

In a September 2012 rating decision, the RO increased the disability rating for the asthma from 0 percent to 10 percent, effective April 29, 2011.  

In a November 2015 rating decision, the RO assigned compensable, staged ratings for the low back disability.  Specifically, it granted a 10 percent rating effective September 3, 2009, through September 1, 2010; a 20 percent rating effective September 2, 2010, through March 31, 2015; and a 10 percent rating effective on and after April 1, 2015.

The November 2015 rating decision also increased the Veteran's asthma rating from 10 percent to 30 percent, effective July 30, 2010, through April 28, 2011.  A 10 percent rating was assigned from April 29, 2011.

In a July 2016 rating decision, the VA RO in Salt Lake City, Utah, assigned a temporary total (100 percent) rating for surgical treatment of the left foot hallux valgus that required convalescence, effective from February 16, 2016.  In an August 2016 rating decision, the Appeals Management Center (AMC) in Washington, DC, assigned a 10 percent rating for hallux valgus effective July 1, 2016.  The Veteran was therefore in receipt of a temporary 100 percent rating for his left foot hallux valgus from February 16, 2016, through June 30, 2016.  Because the 100 percent rating for that portion of the appeal constitutes a full grant of that portion of the benefit sought, that period is no longer on appeal.

Because each of these increases (aside from the temporary 100 percent rating for left foot hallux valgus) constitutes less than a full grant of the benefit sought, these issues remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In December 2014, September 2015, and May 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issues of entitlement to increased ratings for disabilities of the left and the right feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 13, 2006, through September 1, 2010, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's low back disability manifested in painful motion.

2.  From September 2, 2010, through March 31, 2015, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's low back disability manifested in limitation of flexion to 40 degrees.  

3.  On and after April 1, 2015, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's low back disability manifested in painful motion.

4.  Prior to July 30, 2010, the Veteran's asthma did not manifest in FEV-1 of 80 percent predicted or less; FEV-1/FVC of 80 percent or less; or at least intermittent use of medication.  

5.  From July 30, 2010, through April 28, 2011, the Veteran's asthma manifested in daily use of Albuterol.

6.  On and after April 29, 2011, the Veteran's asthma manifested in intermittent use of Albuterol.

7.  Throughout this appeal, the Veteran's allergic rhinitis has not manifested in greater than 50 percent obstruction of nasal passages on both sides, complete obstruction of the nasal passage on one side, or polyps.


CONCLUSIONS OF LAW

1.  From August 13, 2006, through September 2, 2009, the criteria for assignment of a rating of 10 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  From September 3, 2009, through September 1, 2010, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

3. From September 2, 2010, through March 31, 2015, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

4.  On and after April 1, 2015, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

5.  Prior to July 30, 2010, the criteria for an initial compensable rating for asthma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2016).

6.  From July 30, 2010, through April 28, 2011, the criteria for a rating for asthma in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2016).

7.  On and after April 29, 2011, the criteria for a rating for asthma in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2016).

8.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A .  

I.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

A.  Low Back Disability

The Veteran has claimed entitlement to a higher initial rating for a low back disability.  Prior to September 3, 2009, this disability was assigned a 0 percent rating.  From September 3, 2009, through September 1, 2010, this disability was assigned a 10 percent rating.  From September 2, 2010, through March 31, 2015, this disability was assigned a 20 percent rating.  On and after April 1, 2015, this disability has been assigned a 10 percent rating.

This disability is rated as lumbar strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This diagnostic code directs that the disability be rated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula assigns a 10 percent evaluation for forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is warranted when there is forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Actually painful, unstable, or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board notes that the Veteran did not report for VA examinations that were scheduled for November 2007 and July 2016.  He did report for examinations in September 2010, December 2011, and April 2015.  

The Board will first consider the portion of the appeals period dating from August 13, 2006, through September 2, 2009, for which the Veteran is currently in receipt of a 0 percent rating.  The Board finds that a rating of 10 percent, but no higher, is warranted for the Veteran's low back pain starting on August 13, 2006, which is the effective date of the grant of service connection.  VA medical records repeatedly note that the Veteran has had back pain for the entire appeals period.  Therefore, a 10 percent rating is warranted pursuant to 38 C.F.R. § 4.59.  

The Board finds that a rating in excess of 10 percent is not warranted during this period.  The portion of the appeals period prior to September 3, 2009, does not contain any range of motion measurements.  Therefore, the evidence does not reflect that the Veteran's low back had limitation of motion that satisfied the 20 percent rating criteria.  Nor does the evidence from that period reflect muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis to otherwise warrant a 20 percent rating.

Next, the Board finds that entitlement to a rating in excess of 10 percent is not warranted during the period beginning on September 3, 2009, and ending on September 1, 2010.  The Veteran did not undergo a VA examination during this period, and no range of motion findings were collected at any medical appointment during this period.  Therefore, the Board finds that the evidence does not reflect that the Veteran satisfied the limitation of motion requirements to warrant a 20 percent rating.  Nor does the evidence from that period reflect muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis to otherwise warrant a 20 percent rating.

The Board will next consider the period from September 2, 2010, through March 31, 2015, for which the Veteran is already in receipt of a 20 percent rating.  In order to receive an increased evaluation, forward flexion must be to 30 degrees or less or there must be favorable ankylosis (for a 40 percent rating); or there must be unfavorable ankylosis (for a 50 percent rating).

The Veteran underwent VA examinations during this portion of the appeals period on September 2, 2010 and December 23, 2011.  Forward flexion in the September 2010 examination was to 40 degrees, with pain beginning at 40 degrees and no additional limitation of motion on repetitive use.  Forward flexion in the December 2011 examination was to 90 degrees or greater, with no objective evidence of painful motion and no additional limitation of motion on repetitive use.  The examiners determined that the joint function of the spine was not additionally limited by factors such as pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Neither examination showed ankylosis.

Because the evidence from this period did not show forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, the Board finds that a rating in excess of 20 percent is not warranted during this period.  

Next, the Board finds that entitlement to a rating in excess of 10 percent is not warranted during the period beginning on April 1, 2015.  The April 2015 VA examination report notes flexion to 90 degrees with pain on examination that does not result in or cause functional loss.  There was no additional loss of function or range of motion after three repetitions.  The examiner determined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner also determined that there was no guarding or muscle spasm of the thoracolumbar spine.

More generally, the evidence from this period does not reflect that the Veteran satisfied the limitation of motion requirements to warrant a 20 percent rating.  Nor does the evidence reflect muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis to otherwise warrant a 20 percent rating.

The September 2010 VA examination report reflects that the Veteran has been diagnosed with intervertebral disc syndrome.  This disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 directs that the disability be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the latter, a 20 percent rating is warranted for intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Having reviewed the entire set of evidence of record, the Board finds that the criteria for ratings in excess of those that are currently assigned are not available under the rating criteria based on incapacitating episodes, as the evidence does not reflect that the Veteran has been prescribed bed rest in an amount that would satisfy the criteria for a higher rating.  

In short, the Board finds that an increase from 0 percent to 10 percent, but no more, is warranted from August 13, 2006, through September 2, 2009.  The Board further finds that a preponderance of the evidence is against granting a rating in excess of 10 percent from September 3, 2009, through September 1, 2010; in excess of 20 percent from September 2, 2010, through March 31, 2015; and in excess of 10 percent on and after April 1, 2015.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to ratings that are in excess of those that have been assigned for a service-connected low back disability above is not established.

B.  Asthma

The Veteran has claimed entitlement to higher initial ratings for asthma.  This disability has been rated as 0 percent disabling prior to July 30, 2010; as 30 percent disabling from July 30, 2010, through April 28, 2011, and as 10 percent disabling on and after April 29, 2011.  

Bronchial asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  A 10 percent rating is warranted if the Forced Expiratory Volume in One Second (FEV-1) is 71 to 80 percent of the value predicted; or if the FEV-1/forced vital capacity (FEV-1/FVC) ratio is 71 to 80 percent; or if intermittent inhalational or oral bronchodilator therapy is required.

A 30 percent rating is warranted if the FEV-1 is 56 to 70 percent of the value predicted; or if the FEV-1/FVC ratio is 56 to 70 percent; or daily inhalational or oral bronchodilatory therapy is required; or daily inhalational anti-inflammatory medication is required.

A 60 percent rating is warranted where the FEV-1 is 40 to 55 percent of the value predicted; or if the FEV-1/FVC ratio is 40 to 55 percent; at least monthly visits to a physician were made for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  

A 100 percent rating requires an FEV-1 of less than 40 percent of the predicted value; or an FEV-1/FVC ratio of less than 40 percent; or more than one attack per week with episodes of respiratory failure; or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96(d)(5).

The first period for review in this claim is prior to July 30, 2010, during which the Veteran is currently assigned a 0 percent rating.  Prior to July 30, 2010, the Veteran did not undergo a VA examination in connection with this claim.  (He failed to report for an examination that was scheduled for November 2007.)  Review of the Veteran's medical records from this period reveals that he was not using a metered dose inhaler (MDI) and that smoking cessation was encouraged.  It was also noted that October 2009 spirometry indices were within normal limits and that resting room air oxygen saturation was normal.  This evidence does not even suggest that the Veteran's PFT readings would qualify for a compensable rating.  In summary, this evidence reflects that the Veteran did not satisfy any of the applicable rating criteria to qualify for a compensable rating.  

Furthermore, the evidence does not establish the use of an MDI prior to July 30, 2010.  A July 30, 2010, VA medical record clearly states that the assessment/plan was to add Albuterol MDI, while medication lists from prior to that date do not list Albuterol.  The Board acknowledges that the September 2010 VA examination report appears to suggest that the Veteran has been using Albuterol for six years.  However, an interpretation of this statement as establishing that the Veteran has used Albuterol for six years is clearly contradicted by the remaining post-service medical evidence.  The Board cannot establish the use of Albuterol during the appeals period earlier than July 30, 2010, and therefore it cannot assign a compensable rating prior to July 30, 2010.  

Next, the Board has considered whether a rating in excess of 30 percent is warranted for the period from July 30, 2010, through April 28, 2011.  During this period, the Veteran underwent a VA examination in September 2010.  This examination report notes that the Veteran has been receiving one spray of Albuterol, and it indicates that he has been receiving this dose for the past six years with minimal response.  On PFT, the Veteran's FEV-1 was 92.5 percent predicted, and his FEV-1/FVC was 86.8.  These readings do not approach the 60 percent criteria of an FEV-1 of 40 to 55 percent of the value predicted or an FEV-1/FVC ratio of 40 to 55 percent.  

The Veteran's VA medical records reflect that he has not had to visit a physician for asthma treatment at least monthly, and there is no evidence of intermittent courses of systemic corticosteroids.  Nor does the Veteran have more than one attack per week with episodes of respiratory failure, and he does not require daily use of systemic high dose corticosteroids or immuno-suppressive medications.  Based on the above, the Board finds that entitlement to a rating in excess of 30 percent is not warranted from July 30, 2010, through April 28, 2011.

The Board has also considered whether a rating in excess of 10 percent is warranted on or after April 29, 2011.  The Veteran underwent VA examination in connection with this claim in December 2011 and April 2015.  The December 2011 examination report notes FEV-1 of 84 percent predicted and FEV-1/FVC of 89 percent, which do not warrant a compensable rating.  The report notes that the Veteran has been prescribed Albuterol and that he is directed to use it every six hours as needed.  The examiner noted that the Veteran had refilled his Albuterol MDI on April 29, 2011, but had not subsequently refilled it until November 17, 2011.  The examiner noted that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications, or the use of antibiotics.  It does, however, require intermittent use of inhalational bronchodilator therapy.

The April 2015 VA examination report notes that the Veteran reported that he had last used an inhaler months ago.  He denied hospitalization or current treatment.  The examiner noted that the Veteran's asthma does not require use of oral or parenteral corticosteroids, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen.  His FEV-1 was 101 percent predicted, while his FEV-1/FVC was 89 percent.  

Furthermore, review of the Veteran's VA medical records reflect that, while he is still prescribed Albuterol, he is directed to use it as needed.  There is no indication that he has required the use of his inhaler daily.

The Board finds that this evidence does not support the assignment of a rating in excess of 10 percent, as it demonstrates that the Veteran does not satisfy any of the criteria that are listed above as warranting such a rating.  

In short, the Board finds that the evidence does not demonstrate entitlement to a rating in excess of 0 percent prior to July 30, 2010; a rating in excess of 30 percent from July 30, 2010, through April 28, 2011; and a rating in excess of 10 percent on and after April 29, 2011.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to ratings that are in excess of those that have been assigned above for the Veteran's service-connected asthma is not established.

C.  Allergic Rhinitis

The Veteran has claimed entitlement to an initial compensable rating for service-connected allergic rhinitis.  Allergic or vasomotor rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  

The July 2010 VA examination report indicates that the Veteran reported having nasal congestion and occasional breathing difficulty.  On examination, there were no signs of nasal obstruction present, and there were no polyps present.

The September 2010 VA examination report notes, in relevant part, that the Veteran has interference with breathing through the nose.  On examination, there was no nasal obstruction but there was nasal discharge.

The April 2015 VA examination report notes that the Veteran does not have greater than 50 percent obstruction of the nasal passages on both sides due to rhinitis, nor was there complete obstruction of the left side or the right side due to rhinitis.  The examiner also found that there was no permanent hypertrophy of the nasal turbinates and there were no nasal polyps.

Review of the Veteran's VA medical records also reveals that there is no medical evidence of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side to warrant a 10 percent rating.  Nor is there evidence of polyps to warrant a 30 percent rating.

Based on the above, the Board finds that a compensable rating for rhinitis is not warranted at any point during the appeals period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to a compensable rating for allergic rhinitis is not established.

(CONTINUED ON NEXT PAGE)

ORDER

From August 13, 2006, through September 2, 2009, entitlement to an initial evaluation of 10 percent, but no higher, for a service-connected low back disability, is granted.

Entitlement to a higher initial evaluation for a service-connected low back disability, evaluated as 10 percent disabling from September 3, 2009, through September 1, 2010; as 20 percent disabling from September 2, 2010, through March 31, 2015; and as 10 percent disabling on and after April 1, 2015, is denied.

Entitlement to a higher initial evaluation for asthma, rated as 0 percent disabling prior to July 30, 2010; as 30 percent disabling from July 30, 2010, through April 28, 2011; and as 10 percent disabling on and after April 29, 2011, is denied.  

Entitlement to an initial compensable evaluation for service-connected allergic rhinitis is denied.


REMAND

The Veteran has also claimed entitlement to higher initial ratings for service-connected hallux valgus of the right and left feet.  He is currently in receipt of a 0 percent rating for his right foot disability.  He was receiving 0 percent for his left foot prior to February 16, 2016, and has been receiving 10 percent since July 1, 2016.  (He was receiving a temporary 100 percent rating between February 16, 2016, and June 30, 2016.)

The record reflects that the Veteran underwent a VA feet examination in December 2016, following the issuance of the most recent supplemental statement of the case in August 2016.  This evidence was added to the record prior to the certification of this case back to the Board in January 2017.

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

In the case at hand, the December 2016 VA examination report is relevant to the claims of entitlement to increased ratings for hallux valgus of the left and right feet.  Pursuant to 38 C.F.R. § 19.31 and 19.37, the Board finds it necessary to remand these claims for readjudication and issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Review the claims file, to include all evidence that has been added to the record since the last supplemental statement of the case, and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims emanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


